Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Applicant's arguments filed 11/23/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that Calvar does not allow the third material to be extruded with a cross-section that is precise in the transverse plane of the complex profiled element, it is not persuasive. As illustrated in Fig. 2, Calvar discloses a profiling of the first (Fig. 2, item 341 (internal layer)) and second rubbery materials (Fig. 2, item 342 (external layer)), the profiling being performed discontinuously (as shown) across the co-extrusion width and being performed jointly with an extrusion of the third rubbery material (Fig. 2, item 35 (rubber insert)) into each of the at least one discontinuity of the first rubbery material and of the second rubbery material (as shown in Fig. 2) and a final profiling of the first, second, and third rubbery materials according to a final profile exhibiting no discontinuity across the co-extrusion width (as shown in Fig. 2). It is understandable that based on the steps (a) to (e) in the above method, a complex rubber profiled element of the tire is obtained. In the teachings of Calvar, some disadvantages may exist or not. However, there is no reason to overcome the current rejection by Calvar.
Regarding arguments in claim 1 that Calvar fails to disclose the creation of a longitudinal groove in the profiled complex rubber element in step (e) and Benatti does not disclose a longitudinal groove in the third rubber layer as well, it is not persuasive. The Examiner is based on the teachings of Benatti to disclose a longitudinal groove created in the third rubber layer. 
Regarding arguments in claim 1 that Benatti does not disclose an insert in a discontinuity between a first and second rubbery material because a “mini-sidewall” or “border insert” appears only at the edges of tread, it is not persuasive. As illustrated in Figs. 2-3 in the teachings of Applicant, two portions of the second layer 24 also appear at the edge of tread.
Regarding arguments in claim 1 that Benatti does not disclose co-extrusion method between a roller and extrusion head, it is not persuasive. The Examiner believes Benatti has knowledge of the roller and the extrusion head. However, the Examiner is based on the teachings of Calvar to disclose these elements. 
Regarding arguments that the combination of the references would be by arbitrarily picking and choosing each component and feature from the various options and selecting the specific combination with the benefit of hindsight, it is not persuasive. The base reference of Calvar discloses the key features/’elements in claim 1. Both Benatti and Losi are discloses the specific features in the tread of tire. For one of ordinary skilled in the art, it would have been obvious to combine the teachings of Calvar, Benatti, and Losi to come out claimed features or elements.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742